           Case 1:18-cv-10311-VSB Document 45 Filed 05/12/20 Page 1 of 1

 DANIEL J. DIMURO
 DDIMURO@GORDONREES.COM




  Admitted In: NJ, NY, & PA
                                                                                ATTORNEYS AT LAW
                                                                          18 COLUMBIA TURNPIKE, SUITE 220
                                                                              FLORHAM PARK, NJ 07932
                                                                               PHONE: (973) 549-2500
                                                                                FAX: (973) 377-1911
                                                                               WWW.GORDONREES.COM



                                           May 12, 2020

VIA ECF

Hon. Vernon S. Broderick, U.S.D.J.
UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK
Thurgood Marshall U.S. Courthouse, Courtroom 518
New York, New York 10007

        Re:      Galvez v. JetSmarter, Inc., et al.
                 Civil Case No. 1:18-cv-10311-VSB

Dear Judge Broderick:

        We represent Defendants JetSmarter, Inc. and Brent Hollenbach in this matter. In
accordance with Your Honor’s Memo Endorsement dated April 21, 2020 (see Dkt. No. 44), the
parties are required to provide the Court with a joint status letter. In this regard, please be
advised that the Plaintiff has yet to initiate arbitration proceedings. The current delay in filing
has been due to the parties discussing the parameters of a mediation in an effort to attempt to
resolve this matter.

        We thank Your Honor for your courtesies and attention to this matter.

                                              Respectfully submitted,

                                              /s/ Daniel J. DiMuro

                                              Daniel J. DiMuro

cc:     All Counsel of Record (via ECF)
